DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 01/27/2020.
Currently claims 1-12 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Minor Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, in the limitation of the claim, “…on one side closing to an edge of the substrate…”, the underlined word should be replaced by ‘close’.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8 and 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013/0257201 A1 (Lemke).
Regarding claim 1, Lemke discloses, a conductor installing structure for an insulated gate bipolar transistor (IGBT) module (Figs. 12-13; [0072]), comprising: 
a substrate (16; mounting plate; Fig. 4; [0051]), a conductor (9/10; connection pins; Fig. 4; [0051]), and an insulation sleeve (17; insulating bushes; Fig. 4; [0051]) sleeved on the conductor (9/10) and insulatedly isolating the conductor (9/10) from the substrate (16) (Fig. 4; [0051], [0056]).  
Note: The electrical machine taught by Lemke can be used in any power device module ([0003] – [0004]) including IGBT.

    PNG
    media_image1.png
    387
    713
    media_image1.png
    Greyscale

Regarding claim 2, Lemke discloses, the conductor installing structure according to claim 1, wherein the insulation sleeve (17) is fixed on the substrate (16) (Figs. 4-6; [0051], [0056]).  
Note: Lemke teaches in Figs. 4-6 that insulation sleeve 17 is fitted in the opening 25 of the mounting plate 16. Thus with broadest reasonable interpretation, it can be considered that insulating sleeve is fixed to the substrate or mounting plate 16.

Regarding claim 3, Lemke discloses, the conductor installing structure according to claim 1, wherein the insulation sleeve (17) comprises: 
an insulation bushing (17b; bush shaft) sleeved on the conductor (9/10) (Figs 7-9; [0069] – [0070]), and 
an insulation plate (49; abutment collar) fixed with the circumferential side wall of the insulation bushing (17b) (Figs 7-9; [0069] – [0070]), 
wherein the insulation plate (49) is arranged on (including other intervening layers) an installing surface (16b; underside of 

    PNG
    media_image2.png
    463
    425
    media_image2.png
    Greyscale


Regarding claim 5, Lemke discloses, the conductor installing structure according to claim 3, wherein at least one of the insulation plate (49) and the insulation bushing (17b) is fixed on the substrate (16) (As per Fig. 7, both 49 and 17b are fixed on base plate 16; Fig. 7; [0069] – [0070]).

    PNG
    media_image3.png
    466
    567
    media_image3.png
    Greyscale


Regarding claim 8, Lemke discloses, the conductor installing structure according to claim 5, wherein in a case that the insulation bushing (17b) is fixed on the substrate (16), the insulation bushing (17b) is inserted in a groove (25; insertion opening; Fig. 6; [0056] – [0057]) of - 8 -CP0019-US-0639 the substrate (16) (Figs. 4-6; [0056] – [0059]).  
	Note: The examiner interpreted ‘insulation bushing is fixed’ as ‘insulation bushing’ does not move after being inserted in the groove of the substrate. After inserting the insulation bushing 17b in the opening 25, 17b would be tightly connected to the substrate 16. Thus Lemke teaches the limitation.

    PNG
    media_image4.png
    453
    538
    media_image4.png
    Greyscale


Regarding claim 10, Lemke discloses, the conductor installing structure according to claim 3, wherein a cross section of the insulation bushing (17b) is square, rectangular or circular (circular; Fig. 8; [0069] – [0070]).  

    PNG
    media_image2.png
    463
    425
    media_image2.png
    Greyscale


Regarding claim 11, Lemke discloses, an insulated gate bipolar transistor (IGBT) module (51; integrated power electronic circuit including IGBT module; Fig. 12; [0072]), comprising the conductor installing structure according to claim 1. See rejection of claim 1.  

    PNG
    media_image5.png
    496
    590
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0257201 A1 (Lemke) and further in view of US 2018/0261944 A1 (Papageorge).
Regarding claim 6, Lemke fails to teach explicitly, the conductor installing structure according to claim 5, wherein in a case that the insulation plate is 
However, in analogous art, Papageorge discloses, the conductor installing structure according to claim 5, wherein in a case that the insulation plate (22; insulating sleeve; Fig. 1-3; [0047] – [0048]) is fixed on the substrate (12; housing; Fig. 1; [0046]), the insulation plate (22) is fixed on the substrate (12) by a snap engagement (through first and second lugs 74 and 76; Fig. 7; [0046]).

    PNG
    media_image6.png
    456
    309
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    408
    429
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lemke and Papageorge before him/her, to modify the teachings of a conductor installing structure as taught by Lemke and to include the teachings of a connector with a snap-fit connection feature as taught by Papageorge since snap-fit connection connects a component to the base without any glue or other attachment means which saves manufacturing cost and time. Absent this important teaching in Lemke, a person with In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 7, the combination of Lemke and Papageorge discloses, the conductor installing structure according to claim 6, wherein the insulation plate (22) is arranged with a step structure (74 and 76; first and second lugs) having a snap engagement with the substrate (12) (Fig. 7; [0046] – [0048]). See 103 rationale in claim 6.

    PNG
    media_image7.png
    408
    429
    media_image7.png
    Greyscale



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lemke as applied to claim 3 and further in view of US 2011/0136362 A1 (O’Leary).
Regarding claim 9, Lemke fails to teach explicitly, the conductor installing structure according to claim 3, wherein the top of the insulation plate is arranged with a supporting projection for supporting a circuit board of the IGBT module.  
However, in analogous art, O’Leary discloses, the conductor installing structure according to claim 3, wherein the top of the insulation plate (124; insulator plate; Fig. 4C; [0033]) is arranged with a supporting projection (130; standoff space; Fig. 4C; [0033]) for supporting a circuit board of the IGBT module (Fig. 4C; [0033]).
Note: The last part of the limitation ‘for supporting a circuit board of the IGBT module’ recites ‘intended use’ of the conductor installing structure. This intended use does not define additional structural aspects of the claimed invention. The integrated spacer of O’Leary is capable of supporting circuit board of the IGBT module. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus the limitation is considered taught by the prior art O’Leary. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

    PNG
    media_image8.png
    446
    700
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lemke and O’Leary before him/her, to modify the teachings of a conductor installing structure as taught by Lemke and to include the teachings of top of the insulation plate being arranged with a supporting projection as taught by O’Leary since a supporting structure with protrusions are required to keep a device in place. Absent this important teaching in Lemke, a person with ordinary skill in the art would be motivated to reach out to O’Leary while forming a conductor installing structure of Lemke. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lemke as applied to claim 11 and further in view of US 2018/0124935 A1 (Nakatsu).
Regarding claim 12, Lemke fails to teach explicitly, an inverter, comprising the IGBT module according to claim 11.
However, in analogous art, Nakatsu discloses, an inverter (144; inverter circuit; Fig. 2; [0064]), comprising the IGBT module (328; IGBT module; Fig. 2; [0064]) according to claim 11. See rejection of claim 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lemke and Nakatsu before him/her, to modify the teachings of a IGBT module including a conductor installing structure as taught by Lemke and to include the teachings of an inverter comprising a IGBT module as taught by Nakatsu since IGBT device provides faster switching for the inverter circuit which reduces the switching losses and improves the power conversion efficiency. Absent this important teaching in Lemke, a person with ordinary skill in the art would be motivated to reach out to Nakatsu to find the best application for the IGBT module while forming the conductor installing structure of Lemke. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 4, the closest prior art, US 2013/0257201 A1 (Lemke), in combination with US 2018/0261944 A1 (Papageorge), US 2011/0136362 A1 (O’Leary) and US 2018/0124935 A1 (Nakatsu), fails to disclose, “the conductor installing structure according to claim 3, wherein the insulation plate, on one side closing to an edge of the substrate, has an outer extension, and the outer extension protrudes out of an outside edge of the installing surface of the substrate where the conductor is located.”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0144140 A1 (Trussel) - A power semiconductor module is disclosed including a substrate having an electric insulating main layer being provided with a structured top metallization and with a bottom metallization, wherein the top metallization is provided with at least one power semiconductor device and at least one contact area, wherein the main layer together with its top metallization and the at least one power semiconductor device is embedded in a mold compound such that the mold compound includes at least one opening for contacting the at least one contact area, and wherein power semiconductor module includes a housing with circumferential side walls, wherein the side walls are positioned above the main layer of the substrate so that the side walls are only pres US 2018ent in a space above a plane through the main layer of the substrate. 
2.  US 2014/0361424 A1 (Horio) -  A semiconductor device is disclosed including a plurality of semiconductor modules, each of which includes a semiconductor circuit having a circuit board on which at least one or more semiconductor chips are mounted, and a module storage case that accommodates the plurality of semiconductor modules which are arranged in parallel. In the module storage case, a plurality of pairs of positioning guide members, which position and guide the semiconductor modules, are  
3. US 5,563,447 A (Lake) -  A high power module is disclosed containing high power, high frequency semiconductor switching devices and methods of operating the same that provide high power and low inductance. The module incorporates compositional, geometrical and electrical symmetry. The module also includes short internal leads, special IC chip substrates, trimmable gate lead resistances, a special composite metal/ceramic baseplate, and a special terminal conductor overlap. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/31/2022